


110 HR 4152 IH: Fire Fighter Higher Education

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4152
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Sarbanes
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide loan forgiveness under the Federal Perkins
		  Loan program for Federal, State, and local fire fighters.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Fighter Higher Education
			 Incentive Act of 2007.
		2.FindingsCongress finds the following:
			(1)Fire fighters
			 provide an immeasurable service to the Nation, putting their lives, health, and
			 safety on the line every day to protect communities and citizens from everyday
			 emergencies and large-scale disasters.
			(2)According to the
			 U.S. Bureau of Labor Statistics, nearly 78 percent of fire fighters age
			 twenty-five to forty-four have pursued a higher education.
			(3)As modern fire
			 fighter responsibilities have become increasingly complex and more dependent on
			 advanced technology, achieving a highly educated fire service will enable fire
			 fighters to carry out a safe and effective response.
			(4)According to the
			 International City/County Management Association, the national average entrance
			 salary for full-time fire fighters is $34,688, while the average maximum salary
			 is $47,386.
			(5)The rising cost of
			 college education, combined with the relatively low wages earned by fire
			 fighters, makes it difficult for many full-time fire fighters to afford student
			 loan debt.
			3.Loan forgiveness
			 for fire fightersSection
			 465(a) of the Higher Education Act of 1965 (20 U.S.C. 1087ee(a)) is
			 amended—
			(1)in
			 paragraph (2)—
				(A)in subparagraph
			 (H), by striking or after the semicolon;
				(B)in subparagraph
			 (I), by striking the period and inserting ; or; and
				(C)by inserting
			 before the matter following subparagraph (I) the following:
					
						(J)as a full-time employee in fire protection
				activities, as described in section 3(y) of the Fair Labor Standards Act (29
				U.S.C. 203(y)), but including a full-time employee in fire protection
				activities of a Federal department or agency (as well as an employee of a
				State, municipality, county, or fire
				district).
						;
				and
				(2)in paragraph
			 3(A)(i), by striking or (I) and inserting (I) or
			 (J).
			
